Citation Nr: 0710672	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for service connected 
post-traumatic stress disorder (PTSD), currently evaluated at 
70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
granted an increased rating for service connected PTSD to 70 
percent, effective February 5, 2001, the date of the 
veteran's claim for increase.  The RO issued a notice of the 
decision in June 2002, and the veteran timely filed a Notice 
of Disagreement (NOD) in March 2003.  Subsequently, in May 
2003 the RO provided a Statement of the Case (SOC), and 
thereafter, in June 2003, the veteran timely filed a 
substantive appeal.  The RO provided a Supplemental Statement 
of the Case (SSOC) in September 2004.

The veteran did not request a Board hearing on this matter.  
On appeal in August 2005 the Board remanded the case for 
further development, to include obtaining the veteran's 
vocational rehabilitation folder and acquiring relevant 
Social Security Administration (SSA) records.  The AMC issued 
an SSOC in December 2006. 

The Board finds that the AMC complied with the August 2005 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

During this appeal, by a September 2004 RO decision, the 
veteran was granted a total (100 percent) disability rating 
based upon individual unemployability (TDIU) effective 
February 7, 2001.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's PTSD is manifested by symptoms of suicidal 
ideation; speech intermittently illogical, obscure, or 
irrelevant; an inability to establish and maintain 
effective relationships; and a GAF scores of 50 and 45, 
reflecting serious occupational and social impairment, but 
not by symptoms of gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

An increased rating for service connected PTSD in excess of 
70 percent is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2001 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2001 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected PTSD had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information and to indicate whether or 
not he had any such additional evidence.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the rating in the September 2001 letter.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
him in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against his claim for an increased rating 
renders moot any question about a different disability rating 
and effective date.  Also the RO provided notice of these two 
Dingess elements in its December 2006 SSOC.        

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2002 RO decision that is the subject of this appeal in its 
September 2001 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran did receive 
April 2002 and April 2004 VA examinations, which were 
thorough in nature and adequate for the purposes of deciding 
this claim.  While the Board notes the veteran's statement 
that the most recent 2004 VA examination is too old to 
adequately evaluate the current state of his PTSD, see Post-
Remand Brief at 2, the Board determines that the medical and 
other evidence of record is sufficient and recent enough to 
resolve this appeal.  The psychiatric examinations that have 
been preformed were quite thorough in nature both reports 
contain findings that are adequate for rating purposes.  The 
Board remanded the claim in August 2005 to obtain additional 
and current relevant evidence, to include the veteran's 
vocational rehabilitation file.  VA thus has no further duty 
to provide another examination or opinion at this time.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.






II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

A 100 percent total disability rating will be secured by a 
veteran who experiences "[t]otal occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

In addition to these rating criteria, the GAF score, which 
represents the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness," is also important in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
Like an examiner's assessment of the severity of a condition, 
a GAF score assigned in a case is not dispositive of the 
evaluation issue; rather, the Board must consider the GAF 
score in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.


c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
In his February 2001 claim, the veteran stated that he 
experienced gross impairment in thought process, persistent 
delusions and hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time and place along with memory loss.  
 
The veteran submitted to a VA examination in April 2002.  The 
clinician reviewed his claims file and noted that the veteran 
worked cooking and selling food at a ferry terminal in 
Alaska.  The veteran reported having divorced his wife of 17 
years recently and stated that she had a restraining order 
against him.  He also conveyed that he believed that his ex-
wife had turned his children against him.  The veteran had 
very few friends, with the exception of some veterans, and he 
socialized very little.  He reported no active leisure 
pursuits at this time, and admitted to using alcohol and 
marijuana occasionally.  The veteran disclosed that he had 
had brief suicidal ideation, but without a plan or intent.  

The veteran noted that he thought about his Vietnam 
experiences daily and had nightmares as well as flashbacks.  
He was willing to talk about his Vietnam experiences, 
particularly with other veterans.  With respect to his mood, 
the veteran indicated that he was angry and irritable.  He 
reported having sleep problems, averaging three to four hours 
of sleep per night, as well as difficulty with concentration.  
He also had hypervigilance and heightened startle response.  

A mental status examination revealed that the veteran 
initially appeared guarded, evasive and defensive, but became 
more comfortable when the interview progressed.  He had rapid 
speech, but was articulate.  The veteran appeared somewhat 
suspicious of government and his ex-wife, but there was no 
evidence of delusional paranoia.  He had no active thought 
disorder or hallucinations at this time, although he was 
somewhat circumstantial.  The veteran seemed to be motivated 
to achieve success in his business.  He was oriented x4 and 
had an essentially intact memory.  The veteran had some mild 
attention and concentration deficit and appeared to have lost 
some memory as to selective events during Vietnam, 
specifically names and dates.  He did not appear to have 
experienced any dissociative experiences and he had a 
somewhat labile affect.  The veteran admitted to frequent 
mood changes, and had a number of depressive themes.  He 
admitted a history of suicidal thoughts without any plan or 
intent, but had significant anxiety, including anger and 
irritability.  The examiner did not detect any homicidal 
ideation and the veteran had fair insight.  He had an intact 
judgment, and his use of similarities and abstractions were 
adequate.  

Based on these data, the examiner determined that the veteran 
had severe marital, family and social problems and an 
inability to maintain employment.  He assigned a GAF score of 
50, which represented serious symptoms (i.e., suicidal 
ideation) or serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep a job).  The 
examiner further commented that the GAF score represented the 
breakup of his marriage, family estrangement, poorly 
developed social skills, chronic employment difficulties and 
general impact of his PTSD symptoms on his life.       

Subsequently, in June 2002, the veteran submitted a Statement 
in Support of Claim, where he stated that his inability to 
maintain employment was much more severe than determined.  He 
also declared that he had hallucinations, severe paranoia and 
delusions.  

In a November 2002 Report of Income From Property or 
Business, the veteran conveyed that he went to vocational-
rehabilitation and started a mobile food business.  He bought 
a warehouse with an office and rental apartment.  The veteran 
stated that he lived in the office and rented out the 
apartment.  He also used the warehouse for storage and 
staging area for the mobile food trailers.  The veteran 
conveyed that business had been slow during the winter, but 
that he remained hopeful for better business, as he continued 
to become established in the community over time.  

In a March 2003 correspondence, the veteran stated that he 
has delusions and paranoia, an active thought disorder and 
occasional hallucinations.  He conveyed further that he 
experienced fierce nightmares, and he indicated his belief 
that he had total occupational and social impairment, 
manifested by persistent delusions, grossly inappropriate 
behavior, and disorientation to time and place.  The veteran 
stated that he should have been rated 100 percent years ago 
and disclosed that his ex-wife had divorced him, used his 
PTSD against him and did not want his children near him.  (As 
noted in the introduction, the veteran is in receipt of a 100 
percent compensation rating based upon individual 
unemployability.)  

A November 2003 private medical report by Dr. D.K. reveals 
that the veteran reported having fluctuating suicidal 
thoughts, depression, severe insomnia, nightmares, 
concentration and memory disturbance as well as low energy, 
and feelings of hopelessness and helplessness.  He also 
experienced numbing of general responsiveness, markedly 
diminished interest and participation of significant 
activities, feelings of detachment and estrangement from 
others, irritability and hypervigilance.  The veteran often 
would wake during the night to ensure that his doors were 
locked.  He also stated that his ex-wife, when filing for 
divorce, used his PTSD against him, alleging violence, which 
the veteran denied.  He did not describe any leisure 
activities.  

A mental status examination disclosed that the veteran was 
alert and oriented x4.  He answered questions at time in a 
circumstantial manner, but there was no evidence of a thought 
disorder, hallucinations or delusions.  The veteran's 
judgment and insight were intact and he had a depressed mood 
and affect.  He also had grossly intact cognition as judged 
by his immediate, recent and remote memory, concentration, 
general fund of knowledge and abstract reasoning.  The 
veteran acknowledged suicidal ideation, but denied suicidal 
or homicidal intent.  He seemed to be socially isolated.

Based on these data, Dr. D.K. diagnosed the veteran with 
chronic PTSD and severe recurrent major depressive disorder.  
He had no obvious personality disorder and assigned a GAF 
score of 50 (down from 60 the previous year) which 
represented serious symptoms or serious impairment of social 
or occupational functioning.        

In December 2003, the veteran's friend, L.W., offered a 
statement in support of the veteran's claim.  She conveyed 
that the veteran appeared to fit poorly into mainstream 
society, could not hold regular employment, despite being 
bright and skilled, and could not function well with 
authority or societal rules.  She conveyed that the veteran 
was moody and pessimistic, would disappear for weeks at a 
time only to reappear haggard and worn, and had great 
difficulty completing projects.

Also in December 2003, the veteran's private psychiatrist, 
Dr. D.K., indicated that the veteran experienced severe PTSD 
manifested by flashbacks, avoidance of stimuli associated 
with combat, numbing of general responsiveness, markedly 
diminished interest and participation in significant 
activities, feelings of detachment and estrangement from 
others, sense of foreshortened future, irritability, and 
hypervigilance.  The veteran also had severe chronic 
depression, accompanied by insomnia, disturbed concentration 
and memory, low energy and motivation, and helpless feelings 
along with fluctuating suicidal ideation absent intent.           

Other progress notes from Dr. D.K. spanning December 2003 to 
February 2004 indicate that the veteran had intact judgment 
and no evidence of psychosis or cognitive deficits.  The 
veteran had fleeting suicidal ideation during this time, but 
denied suicidal or homicidal intent.  He continued to 
complain of flashbacks, insomnia, nightmares and depression, 
but his mood and symptoms, to include grooming and hygiene, 
seemed to improve over this time due to his taking of Zoloft, 
which he commenced in January 2004.    

The most recent VA medical examination report, dated April 
2004, indicates that the veteran reported having distant 
relationships with his siblings and had not spoken with his 
mother in years.  He conveyed that he had divorced his wife 
and had three teenaged children with whom he had some 
contact.  The veteran stated that his ex-wife sought to stop 
his contact with the children and asked for a restraining 
order against him, citing domestic violence.  He could not 
identify any current friends or support systems and 
characterized himself as a loner.

The veteran stated that he did not work because of his lack 
of motivation, irritability, sleep disturbances and 
depression.  The last time he had steady work was in 1990.  
As for hobbies, the veteran disclosed that he enjoyed walking 
on trails, riding bikes and playing chess.  

The veteran conveyed that he felt chronically depressed with 
low self-esteem and felt hopeless, helpless and lonely.  He 
also described his insomnia, where he could sleep for only 90 
minutes per night.  The veteran complained of having 
nightmares a few times weekly, crying spells and anger and 
stated that he had intermittent suicidal ideation without 
current plan or intent.  He had never received inpatient 
treatment for his PTSD and he had never attended group 
therapy, although he had participated in individual therapy 
and used medication.  The veteran was unable to maintain any 
meaningful interpersonal relationships and appeared to have 
minimal contact with others.

A mental status examination revealed that the veteran had 
fair hygiene and grooming.  He appeared distracted and his 
gait was slow.  The veteran displayed a guarded and slightly 
irritable manner.  He had soft, clear and articulate speech, 
although he frequently provided irrelevant answers that 
required the examiner to redirect him.  He had an angry, 
depressed and irritable mood and his affect was congruent 
with this mood.  For the most part, the veteran exhibited a 
clear thought process, but was often evasive, tangential or 
rambling.  When asked about hallucinations, the veteran 
disclosed that he sometimes saw his son and heard his 
daughter's voice.  He also indicated his belief that his ex-
wife's gang was after him.  He had intrusive memories and 
believed that the government could read his mind.  Despite 
these answers, the VA examiner indicated that he did not 
believe the veteran to be psychotic.  The veteran reported 
vague suicidal ideations and intermittent thoughts of 
suicide.  The veteran denied homicidal ideation or suicidal 
intent or plan.  

The veteran was oriented x3, but in terms of abstract 
thinking, the examiner noted that he could not interpret the 
spilled milk proverb.  He had difficulty with concentration, 
as manifested by having trouble doing serial 7s and 3s.  He 
spelled words forward correctly, but reversed some letters in 
spelling backwards.  The veteran indicated that the 
similarity between a moose and a whale was that they were 
both taken for food, and when asked about the difference 
between a dog and a fox, the veteran indicated "none."  The 
veteran had an intact remote and recent memory, with 
immediate retention of 3/3 in one minute, but in delayed 
recall he scored 0/3 after five minutes.  He had low energy 
during the day but had a good appetite.  The veteran had 
insight into his problems, and the VA examiner determined 
that he had no significant thought disorder.

Based on these data, the examiner found that the veteran's 
PTSD symptoms were chronic and stable, unlikely to respond to 
any form of treatment.  He assigned a GAF score of 45, which 
represented serious symptoms (i.e., suicidal ideation) or any 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  The examiner noted 
that the veteran was unable to maintain employment or 
meaningful interpersonal relationships, which was unlikely to 
change even with treatment.            

In an April 2004 letter from Dr. D.K. he indicated that he 
did not perceive the veteran as being employable now or in 
the near future.   

The veteran's Vocational Rehabilitation and Employment (VRE) 
file contains a copy of the September 2004 RO decision 
granting TDIU as well as documents pertaining to the 
veteran's self employment operation of a food cart business.  

In a February 2006 SSA decision, the Administrative Law Judge 
(ALJ) determined that the veteran was under a disability as 
defined by SSA regulations, beginning January 1, 2001, which 
was primarily based upon PTSD but back and shoulder 
disabilities with limitation of function were also noted.  
The veteran also participated in a hearing before the ALJ in 
November 2005.   
  
b. Discussion
The Board determines that the evidence preponderates against 
an increased rating for the veteran's service connected PTSD 
to 100 percent, and weighs in favor of the current, 70 
percent evaluation.  While the veteran continuously has 
admitted to having some suicidal ideations, he has also 
consistently denied having any suicidal intent or plan, or 
any homicidal intent.  Accordingly, it cannot be said that he 
poses a persistent danger to himself or to others, as would 
characterize a 100 percent rating under Diagnostic Code 9411.  
In addition, medical professionals from April 2002, November 
2003 and April 2004 have determined, based on mental status 
examinations and interviews with the veteran, that he is not 
delusional or psychotic and does not have a thought disorder, 
which likewise preponderates against a higher rating.  Also, 
in all of the medical reports from April 2002 to April 2004, 
the veteran appeared oriented as to time, place, and person, 
which likewise preponderates against a 100 percent 
evaluation.  Finally, the veteran's recent GAF scores of 50 
and 45, representing serious impairment, are more consistent 
with the current 70 percent rating rather than a rating 
reflecting total occupational and social impairment as would 
characterize a 100 percent evaluation.  Although the Board 
notes that the veteran's GAF score has decreased by five 
points in recent years, this change does not represent such a 
significant decline as would warrant an increased rating in 
light of all of the other medical evidence.  

The Board recognizes the veteran's statement during the April 
2004 VA examination that he sometimes saw his son and heard 
his daughter's voice in a hallucination.  The Board finds it 
noteworthy that, despite these attestations, the VA 
psychiatrist nonetheless specifically determined that the 
veteran was not psychotic.  However, even assuming that the 
veteran does in fact at times experience hallucinations, the 
evidence does not support a 100 percent rating, as such 
perceptions do not appear to be "persistent," which would 
characterize the higher rating.  

The Board also acknowledges the veteran's description of 
having gross impairment in thought process, persistent 
delusions and hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
disorientation to time and place along with memory loss, as 
stated in his February 2001 claim and his June 2002 and March 
2003 correspondences.  As noted above, however, medical 
examinations conducted subsequent to 2001 and 2002 in 
November 2003 and April 2004 disclosed no such impairments 
objectively or subjectively, except for some impaired delayed 
recall as noted in the April 2004 VA examination report.  
Even with this memory deficit, there was still no indication 
in this report that the veteran could not recall his name, 
the names of close relatives or of his occupation.  The Board 
thus finds the later medical reports to have more probative 
weight as to the current severity of the veteran's PTSD, and 
determines that an increased rating is not warranted at this 
time.  See Boggs v. West, 11 Vet. App. 334, 344 (1998) ("The 
Court finds that there is a plausible basis in the record 
supporting the Board's conclusion that the more recent 
medical opinions were of greater probative value").   

As to the February 2006 SSA decision finding the veteran was 
under a disability as defined by SSA regulations, beginning 
January 1, 2001, primarily based upon PTSD, it is also 
apparent that back and shoulder disabilities with limitation 
of function were also considered.  Moreover, while VA must 
give appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits, the SSA 
determination is based upon different criteria and is not 
binding on VA.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  It is also again pertinent to point 
out that the veteran is already in receipt of a 100 percent 
compensation rating based upon individual unemployability.   

The Board parenthetically comments that the veteran, through 
his accredited representative's March 2007 Post-Remand Brief, 
directed the Board's attention to the testimony that he 
provided during a hearing conducted on appeal and asked the 
Board to review the hearing transcript.  Post-Remand Brief at 
2.  A review of the claims file reveals, however, that the 
veteran elected to have an informal Decision Review Officer 
conference in December 2003, not a Board or other hearing.     


Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected PTSD has 
necessitated frequent hospitalizations or is manifested by a 
degree of psychiatric disability beyond that contemplated by 
the rating schedule, and the veteran already is in receipt of 
total disability based on unemployability.  In the absence of 
the relevant factors, the criteria for submission for 
assignment of an extraschedular rating for his PTSD pursuant 
to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating is not warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

An increased rating for service connected PTSD in excess of 
70 percent is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


